                                                                  Case 2:17-cv-00782-APG-VCF Document 99 Filed 10/04/18 Page 1 of 3



                                                              1   STEPHEN J. ERIGERO (SBN 11562)
                                                                  TIMOTHY J. LEPORE (SBN 13908)
                                                              2   ROPERS, MAJESKI, KOHN & BENTLEY
                                                                  3753 Howard Hughes Pkwy., Suite 200
                                                              3   Las Vegas, NV 89169
                                                                  Telephone:   (702) 954-8300
                                                              4   Facsimile:   (213) 312-2001
                                                                  Email:       stephen.erigero@rmkb.com
                                                              5                timothy.lepore@rmkb.com

                                                              6   Attorneys for Defendant
                                                                  THE LANGSDALE LAW FIRM, P.C.
                                                              7

                                                              8                                    UNITED STATES DISTRICT COURT
                                                              9                                        DISTRICT OF NEVADA
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11   STEPHEN LAFORGE and BUNNY                      Case No. 2:17-cv-00782-APG-VCF
                                A Professional Corporation




                                                                  LAFORGE,
                                                             12                                                  STIPULATION AND ORDER FOR
                                                                                     Plaintiffs,                 DISMISSAL WITH PREJUDICE OF
                                        Las Vegas




                                                             13                                                  DEFENDANT THE LANGSDALE LAW
                                                                  v.                                             FIRM, P.C.
                                                             14
                                                                  RICHLAND HOLDINGS, INC. d/b/a
                                                             15   ACCTCORP OF SOUTHERN NEVADA, a
                                                                  Nevada Corporation; R.C. WILLEY aka RC
                                                             16   WILLEY FINANCIAL SERVICES,
                                                                  RANDALL CORPORATION d/b/a Bowen
                                                             17   Law Offices; CALEB J. LANGSDALE, ESQ.
                                                                  dba The LANGSDALE LAW FIRM, P.C.,
                                                             18
                                                                                     Defendants.
                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                  4828-9079-9478.1
                                                                  Case 2:17-cv-00782-APG-VCF Document 99 Filed 10/04/18 Page 2 of 3



                                                              1            IT IS HEREBY STIPULATED AND AGREED by and between Defendant The

                                                              2   Langsdale Law Firm, P.C., through its attorney of record, Timothy J. Lepore of Ropers Majeski

                                                              3   Kohn & Bentley, P.C., and Plaintiffs Stephen Laforge and Bunny Laforge, through their attorneys

                                                              4   of record, Vernon Nelson and Melissa Ingleby of the Law Offices of Vernon Nelson, that the

                                                              5   Court dismiss the above-captioned action with prejudice against Langsdale Law Firm, P.C.

                                                              6   pursuant to Federal Rules of Civil Procedure, Rule 41(a)(2), with each party bearing its attorney's

                                                              7   fees and costs.

                                                              8
                                                                   Dated this 4th day of October, 2018.          Dated this 4th day of October, 2018.
                                                              9
Ropers Majeski Kohn & Bentley




                                                             10    ROPERS, MAJESKI, KOHN &                       LAW OFFICE OF VERNON NELSON
                                                                   BENTLEY
                                                             11
                                A Professional Corporation




                                                                   /s/ Timothy J. Lepore                         /s/ Melissa Ingleby
                                                             12    STEPHEN J. ERIGERO, ESQ.                      VERNON A. NELSON, JR., ESQ.
                                        Las Vegas




                                                                   Nevada Bar No. 11562                          Nevada Bar No. 6434
                                                             13
                                                                   TIMOTHY J. LEPORE, ESQ.                       MELISSA INGLEBY
                                                             14    Nevada Bar No. 13908                          Nevada Bar No. 12935
                                                                   3753 Howard Hughes Parkway, Suite 200         9480 S. Eastern Avenue, Suite 252
                                                             15    Las Vegas, Nevada 89169                       Las Vegas, Nevada 89123

                                                             16    Attorneys for Defendant                       Attorneys for Plaintiffs Stephen LaForge and
                                                                   The Langsdale Law Firm, P.C.                  Bunny LaForge
                                                             17

                                                             18

                                                             19            IT IS SO ORDERED:
                                                             20

                                                             21                9th day of October, 2018
                                                                  Dated this ______

                                                             22

                                                             23
                                                                                                                          UNITED STATES DISTRICT JUDGE
                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                  4828-9079-9478.1                               -2-
                                                                  Case 2:17-cv-00782-APG-VCF Document 99 Filed 10/04/18 Page 3 of 3



                                                              1                                     CERTIFICATE OF SERVICE

                                                              2            I hereby certify that on this 4th day of October, 2018, I served a true and correct copy of

                                                              3   the foregoing STIPULATION AND ORDER FOR DISSMISAL WITH PREJUDICE OF

                                                              4   DEFENDANT THE LANGSDALE LAW FIRM, P.C. via the Court’s CM/ECF electronic

                                                              5   filing and service system to all parties on the current service list.

                                                              6                                      /s/ Peggy Kurilla
                                                                                               Peggy Kurilla, an employee of
                                                              7                           ROPERS, MAJESKI, KOHN & BENTLEY
                                                              8

                                                              9
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11
                                A Professional Corporation




                                                             12
                                        Las Vegas




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                  4828-9079-9478.1                                 -3-
